GUARANTY OF PAYMENT AND PERFORMANCE

THIS GUARANTY OF PAYMENT AND PERFORMANCE

(this "Guaranty") is made as of December 15, 2010, by Newtek Business Services,
Inc., a corporation organized under the laws of the State of New York having an
address at 1440 Broadway, 17th Floor, New York, NY 10018 ("Guarantor"), in favor
of Capital One, N.A., having its principal place of business at 275 Broadhollow
Road, Melville, New York 11747 ("Lender").



R E C I T A L S

:



WHEREAS

, the Lender has agreed to make revolving loans to Newtek Small Business
Finance, Inc., a majority owned subsidiary of Guarantor (the "Borrower") in the
maximum principal amount not to exceed Twelve Million and No/100 dollars
($12,000,000.00) (collectively the "Loan"), which Loan is evidenced by a
promissory note of even date herewith (collectively, together with all
extensions, renewals, modifications, substitutions and amendments thereof, the
"Note").WHEREAS, the Loan is secured by, among other things, a Revolving Loan
and Security Agreement (together with all extensions, renewals, modifications,
substitutions and amendments thereof, the "Loan and Security Agreement"; unless
otherwise indicated, capitalized terms used herein which are not defined shall
have the respective meanings assigned to them in the Loan and Security
Agreement), dated as of the date hereof, which grants Lender a first priority
lien on the Collateral.WHEREAS, Lender requires as a condition to the making of
the Loan that Guarantor shall have executed and delivered this Guaranty for the
benefit of Lender; andWHEREAS, Guarantor believes that the financing
arrangements between Borrower and Lender will further the business and interests
of Guarantor;NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt of which is hereby acknowledged, and in
order to induce Lender to make the Loan to Borrower, Guarantor hereby
represents, warrants and covenants to Lender as follows:



Authorization and Enforceability of Loan Documents

. Guarantor has taken all steps required to authorize and has in its capacity as
shareholder of the Borrower authorized the execution and delivery of the Note
and Loan and Security Agreement. To the best of its knowledge the Note and Loan
and Security Agreement have been duly authorized and executed by Borrower and
are legal, valid and binding instruments, enforceable against Borrower in
accordance with their respective terms subject to the effect of bankruptcy,
insolvency, reorganization, moratorium or other legal or equitable principles
now or hereafter in effect generally affecting creditors' rights and
remedies.Obligations Guaranteed. Guarantor unconditionally guarantees to Lender
(i) the prompt and unconditional payment of all of the Obligations under the
Loan and Security Agreement, including without limit the Loan and the interest
thereon, whether now or hereafter advanced, as the same shall become due and
payable under the Note and the Loan and Security Agreement, as well as under any
whether at stated maturity, by acceleration or otherwise, and any and all sums
of money which, at the time, may have become or become due and payable under the
provisions of the Loan and Security Agreement or any other Loan Document, and
the due and prompt performance of all of the terms, agreements, covenants and
conditions of the Note, the Loan and Security Agreement and the other Loan
Documents; (ii) payment in full of any and all expenses that may be paid or
incurred by Lender in the collection of all or any portion of Guarantors'
obligations hereunder or the exercise or enforcement of any one or more of the
other rights, powers, privileges, remedies and interests of the Lender under the
Loan Documents or hereunder, irrespective of the manner or success of any such
collection, exercise or enforcement, and whether or not such expenses constitute
part of the Borrower' obligations; and (iii) performance of all Borrower's (and
all of the other entities guaranteeing the Loan) covenants and obligations
contained herein and/or therein. Guarantor's obligation to cause Borrower and
the other guarantors to take any action with respect to their respective
covenants and obligations shall be limited to those actions consistent with its
status as the sole stockholder (or as a member or majority stockholder as
applicable) of such parties and shall be exercised through the power consequent
upon such status.Unconditional Guaranty. This Guaranty is an absolute,
unconditional, present and continuing guaranty of payment and performance and
not of collection and is in no way conditioned or contingent upon any attempt to
enforce Lender's rights against Borrower or to collect from the Borrower or upon
any other condition or contingency; accordingly, Lender shall have the right to
proceed against Guarantor immediately upon any Event of Default under the Loan
Documents without taking any prior action or proceeding to enforce the Loan
Documents or to liquidate or foreclose on any security Lender may at any time
hold pursuant thereto. Guarantor hereby waives and releases any claim (within
the meaning of 11 U.S.C. 101) which Guarantor may have against Borrower arising
from a payment made by Guarantor under this Guaranty and agrees not to assert or
take advantage of any subrogation rights of Guarantor or any other right of
Guarantor to proceed against Borrower for reimbursement. It is expressly
understood that the waivers and agreements of Guarantor constitute additional
and cumulative benefits given to Lender for its security and as an inducement
for its extension of credit to Borrower.Liability Unimpaired. Guarantor's
liability hereunder shall in no way be limited or impaired by, and Guarantor
hereby consents to and agrees to be bound by, any amendment, extension or
modification of the provisions of any of the Loan Documents or any other
instrument made to or with Lender by Borrower or any other guarantor, or any
Person who succeeds Borrower as owner of all or part of the Collateral prior to
foreclosure of the Loan and Security Agreement or exercise of any power of sale
contained therein. In addition, Guarantor's liability hereunder shall in no way
be limited or impaired by (i) any extensions of time for performance required by
any of said documents, (ii) any sale, assignment or foreclosure of the Note or
Loan and Security Agreement or any sale or transfer of all or part of the
property covered by the Loan and Security Agreement, (iii) any exculpatory
provision in any of said instruments limiting Lender's recourse to the
Collateral or to any other security, or limiting Lender's rights to a deficiency
judgment against Borrower , (iv) the release of Borrower or any other person
(including, without limit, any other guarantor) from performance or observance
of any of the agreements, covenants, terms or conditions contained in any of
said instruments by operation of law or otherwise, (v) the release or
substitution in whole or in part of any security for the Loan, (vi) Lender's
failure to record the Loan and Security Agreement or file any UCC financing
statements (or Lender's improper recording or filing of any thereof) or to
otherwise perfect, protect, secure or insure any security interest or lien given
as security for the Loan, (vii) the invalidity, irregularity or
unenforceability, in whole or in part, of any of the Loan Documents, this
Guaranty or any other instrument or agreement executed or delivered to Lender in
connection with the Loan, except to the extent that there is a final
adjudication by a court of competent jurisdiction of a valid defense to Borrower
's obligations under the Loan Documents to payment of the Indebtedness, (viii) 
the inaccuracy of any of the representations and warranties made by Borrower in
the Loan and Security Agreement, the other Loan Documents or any disbursement
certificates or requests for disbursements made under the Loan Agreement, or
(ix) any other action or circumstance whatsoever which constitutes, or might be
construed to constitute, a legal or equitable discharge or defense (except full
payment and satisfaction) of Borrower for its obligations under any of the Loan
Documents or of any Guarantor under this Guaranty (whether as surety, guarantor
or otherwise); and, in any such case, whether with or without notice to
Guarantor and with or without consideration.Preservation of Loan Documents.
Guarantor will cause Borrower to maintain and preserve the enforceability of the
Loan Documents as the same may be modified and will not permit Borrower to take
or to fail to take actions of any kind, the taking of which or the failure to
take which might be the basis for a claim that Guarantor has a defense to
Guarantor's obligations hereunder.Security; Events of Default. Pursuant to the
terms of Guarantor Security Agreement of even date herewith, as security for any
and all of the obligations of Guarantor under this Guaranty, now existing or
hereafter arising hereunder or otherwise (collectively, the "Liabilities"),
Guarantor hereby grants to the Lender a lien upon and a security interest in any
and all moneys or other property (i.e., goods and merchandise, as well as any
and all documents relative thereto, funds, securities, chooses in action and any
and all other forms of property whether real, personal or mixed, and any right,
title or interest of Guarantor therein or thereto), and the proceeds thereof,
which have been, or may hereafter be, deposited or delivered to the Lender (or
with any third party acting on the Lender's behalf) by or for the account or
credit of Guarantor whether for safekeeping, custody, pledge, deposit,
transmission, collection or otherwise and a lien upon and a security interest in
all of its other assets pursuant to a security agreement of even date herewith.
All remittances and property shall be deemed delivered to the Lender as soon as
put in transit to the Lender by mail or carrier.



Upon the occurrence of any of the following events or any other agreement with
Lender (each an "Event of Default"): (a) Guarantor defaults under this Guaranty
or any Loan Document or any other agreement with Lender to which Guarantor is a
party; (b) any representation or warranty made by Guarantor herein or in any
other Loan Document to which Guarantor is a party is false or untrue as of the
date such representation or warranty is made; (c) Guarantor commences any case,
proceeding, or other action under any law of any jurisdiction relating to
bankruptcy, insolvency, reorganization, or relief of debtors or seeks to have an
order for relief entered with respect to Guarantor or seeks to be adjudicated a
bankrupt or insolvent, or seeks reorganization, arrangement, adjustment,
liquidation, dissolution, composition or other relief with respect to Guarantor
or Guarantor's debts, or seeks the appointment of a receiver, trustee,
custodian, or other similar official for Guarantor or for all or any substantial
part of Guarantor's property; (d) Guarantor makes a general assignment for the
benefit of creditors; (e) there is commenced against Guarantor, any case,
proceeding or other action of the type referred to in clause (c) above or
seeking the issuance of a warrant of attachment, execution, distrait, or similar
process against all or any substantial part of Guarantor's property, which case,
proceeding or other action results in an entry of an order for relief or is not
dismissed, discharged or bonded within sixty days of the commencement thereof;
(f) Guarantor takes any action indicating Guarantor's consent to, approval of,
or acquiescence in or in furtherance of, any of the acts set forth in clause (c)
and (e) above; (g) Guarantor admits in writing Guarantor's inability to pay
Guarantor's debts as they mature; (h) Guarantor terminates or dissolves or
suspends Guarantor's usual business activities or conveys, sells, leases,
transfers or otherwise disposes of all or a substantial part of Guarantor's
property, business or assets other than in the ordinary course of business;
(j) there shall be any default under or demand made under any other financing
agreement or guaranty to which it is a party; or (k) the existence or occurrence
at any time of one or more conditions or events which, in the reasonable good
faith opinion of the Lender, has resulted or is reasonably likely to result in a
material adverse change in the business, properties or financial condition of
Guarantor, then, any or all of the obligations of Guarantor shall, at the
Lender's option, become (for the purpose of this Guaranty) immediately due and
payable by Guarantor, without demand or notice. In addition, upon the occurrence
of any Event of Default, the Lender shall have all of the rights and remedies
provided to a secured party by the Uniform Commercial Code as in effect in New
York State at that time. Guarantor agrees that in the event that notice is
necessary, written notice provided in accordance with paragraph 26 of this
Guaranty and given below five Business Days prior to the date of public sale of
the property subject to the lien and security interest created herein or prior
to the date after which private sale or any other disposition of said property
will be made shall constitute reasonable notice.

Indemnification; Payments; Certain Waivers

. Guarantor (i) waives any right or claim of right to cause a marshalling of
Borrower 's assets or to cause Lender to proceed against any of the security for
the Loan or for the obligations guaranteed hereby before proceeding against
Guarantor, (ii) agrees that any payments required to be made by Guarantor
hereunder shall become due on demand in accordance with the terms of paragraph 2
hereof and without presentment to Borrower , demand for payment or protest, or
notice of non-payment or protest, and (iii) except as hereinafter provided,
expressly waives and relinquishes all rights and remedies accorded by applicable
law to guarantors. Without limiting the generality of the foregoing, Guarantor
hereby waives all rights (x) to participate in any claim or remedy Lender may
now or hereafter have against Borrower or in any collateral which Lender has or
hereafter may acquire for the obligations guaranteed hereby and (y) except as
provided below, to contribution, indemnification, set-off, exoneration or
reimbursement, whether from Borrower , Guarantor, or any other person now or
hereafter primarily or secondarily liable for any of Borrower' obligations to
Lender, and whether arising by contract or operation of law or otherwise by
reason of Guarantor's execution, delivery or performance of this Guaranty.
Guarantor does not waive and hereby retains all rights of subrogation,
contribution, indemnification, set-off or reimbursement against Borrower or any
other guarantor that Guarantor may have (the "Undersigned's Rights"); provided,
however, that (i) this Guaranty shall neither be contingent upon the existence
of the Undersigned's Rights nor subject to any claims or defenses whatsoever
which may be asserted in connection with the enforcement or attempted
enforcement of the Undersigned's Rights including, without limitation, any claim
that the Undersigned's Rights were abrogated by any of Lender' acts, and
(ii) until the Loan shall have been paid in full, Guarantor hereby postpones and
subordinates (A) the exercise of any and all of the Undersigned's Rights to
Lender's rights against Guarantor under this Guaranty or against Borrower under
any of the Loan Documents, and (B) any of the Undersigned's Rights to any
collateral securing the Loan.Reinstatement. This Guaranty shall continue to be
effective, or be reinstated automatically, as the case may be, if at any time
payment, in whole or in part, of any of the obligations guaranteed hereby is
rescinded or otherwise must be restored or returned by Lender (whether as a
preference, fraudulent conveyance or otherwise) upon or in connection with the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Borrower ,
Guarantor or any other person, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
either Borrower, Guarantor, any other Credit Party or any other person or for a
substantial part of Borrower's, Guarantor's, or any of such other person's
property, as the case may be, or otherwise, all as though such payment had not
been made. Guarantor further agrees that in the event any such payment is
rescinded or must be restored or returned, all costs and reasonable expenses
(including, without limitation, reasonable legal fees and expenses) incurred by
or on behalf of Lender in defending or enforcing such continuance or
reinstatement, as the case may be, shall constitute costs of enforcement, the
payment of which is guaranteed by Guarantor pursuant to paragraph 2 above and
covered by Guarantor's indemnity pursuant to paragraph 7 above.Litigation,
Compliance with Judgments. Guarantor represents and warrants with respect to
itself that there are no actions, suits or proceedings pending or threatened
against or affecting Guarantor, at law, in equity or before or by any
governmental authorities which would have a material adverse effect on
Guarantor's ability to perform its obligations hereunder; to the best of
Guarantor's knowledge, Guarantor is not in default with respect to any order,
writ, injunction, decree or demand of any court or governmental authorities.No
Conflicts. Guarantor represents and warrants with respect to itself that the
consummation of the transactions contemplated hereby and the performance of this
Guaranty and the other Loan Documents to which Guarantor is a party have not
resulted and will not result in any breach of, or constitute a default under,
any mortgage, deed of trust, lease, bank loan or credit agreement, corporate
charter, by-laws, partnership agreement or other instrument to which Guarantor
is a party or by which Guarantor may be bound or affected.Compliance with Laws.
Guarantor represents and warrants with respect to itself that Guarantor is in
compliance with, and the transactions contemplated by the Loan Documents and
this Guaranty do not and will not violate any provision of, or require any
filing, registration, consent or approval under, any federal, state or local
law, rule, regulation, ordinance, order, writ, judgment, injunction, decree,
determination or award (hereinafter, "Laws") presently in effect having
applicability to Guarantor, and agrees that Guarantor will comply promptly with
all laws now or hereafter in effect having applicability to Guarantor.Accuracy
of Information; Full Disclosure. Guarantor represents and warrants with respect
to itself that neither this Guaranty nor any documents, financial statements,
reports, notices, schedules, certificates, statements or other writings
furnished by or on behalf of Guarantor to Lender in connection with the
negotiation of the Loan Documents or the consummation of the transactions
contemplated thereby, or required herein or by the other Loan Documents to be
furnished by or on behalf of Guarantor, contains any untrue or misleading
statement of a material fact; there is no fact which Guarantor has not disclosed
to Lender in writing which materially affects adversely any of the property
covered by the Loan and Security Agreement or the business affairs or financial
condition of Guarantor, or the ability of Guarantor to perform this Guaranty and
the other Loan Documents to which Guarantor is a party.Financial Statements and
Covenants. LISTNUM \l2 Guarantor represents and warrants with respect to itself
that the most recent financial statements heretofore delivered by Guarantor to
Lender are true and correct in all respects, have been prepared in accordance
with sound accounting principles consistently applied and fairly present
Guarantor's financial condition as of the date thereof, and no material adverse
change has occurred in the financial condition reflected therein since the date
thereof.



In the event Borrower shall make any loans or advances to Guarantor, the
proceeds thereof shall be used solely (i) for working capital by Guarantor in
the operation of its business in the ordinary course, or (ii) except during the
continuance of a Default or Event of Default (as such terms are defined in the
Loan and Security Agreement) or during the continuance of an Event of Default
hereunder, for making loans and advances to any other "Guarantor" as such term
is defined in the Loan and Security Agreement; provided, such loans and advances
are each at all times secured and fully subordinated to Lender, in each case
pursuant to security documents and subordination documents in form and substance
satisfactory to Lender.Guarantor shall deliver to Lender or cause to be
delivered to Lender all financial statements required under the Loan and
Security Agreement.Guarantor shall deliver to Lender within twenty (20) days of
filing, but in no event more than fifteen (15) days after the last permitted
extension for filing without penalty, its signed federal tax returns.Promptly
after a written request therefor, such other financial data or information as
the Lender may reasonably request from time to time.Guarantor agrees and
acknowledges that any now existing or hereinafter created loan from Guarantor to
the Borrower shall at all times be subordinate to the Loan in all respects and
absent the consent of the Lender no repayments may be made by the Borrower in
respect thereof.Guarantor shall at all times during the term of the Loan
maintain its primary bank accounts with the Lender.Guarantor shall provide
copies of all financial statements, reports and the like, as required pursuant
to the Loan and Security Agreement.Promptly upon its becoming available,
Guarantor shall provide Lender with one copy of each financial statement,
report, notice or proxy statement sent by Guarantor to stockholders generally
pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as
amended, and, a copy of each regular or periodic report, and any registration
statement, or prospectus in respect thereof, filed by Guarantor with any
securities exchange or with federal or state securities and exchange commissions
or any successor agency.

Guarantor agrees and acknowledges that it shall maintain all of its Subsidiaries
and Affiliates as separate and independent entities consistent with the
standards of Section 6.18 of the Loan and Security Agreement and shall not allow
the Collateral under the Loan and Security Agreement to become intermingled with
any Person that is not a Credit Party, nor shall it suffer or permit any of the
Collateral to be directly or indirectly pledged to any party other than the
Lender.Non-Waiver Remedies Cumulative. No failure or delay on Lender's part in
exercising any right, power or privilege under any of the Loan Documents, this
Guaranty or any other document made to or with Lender in connection with the
Loan shall operate as a waiver of any such privilege, power or right or shall be
deemed to constitute Lender's acquiescence in any default by Borrower or
Guarantor under any of said documents. A waiver by Lender of any right or remedy
under any of the Loan Documents, this Guaranty or any other document made to or
with Lender in connection with the Loan on any one occasion shall not be
construed as a bar to any right or remedy which Lender otherwise would have on
any future occasion. The rights and remedies provided in said documents are
cumulative, may be exercised singly or concurrently and are not exclusive of any
rights or remedies provided by law.Transfers of Interests in Loan. Guarantor
recognizes that Lender may sell and transfer interests in the Loan to one or
more participants and/or assignees (collectively, "Participants") and that all
documentation, financial statements, appraisals and other data, or copies
thereof, relevant to Borrower, Guarantor or the Loan, may be exhibited or
delivered on a confidential basis to and retained by any such Participant or
prospective Participant, with a request to any prospective Participant to return
such information if it does not become a Participant.Separate Indemnity.
Guarantor acknowledges and agrees that Lender's rights (and Guarantor's
obligations) under this Guaranty shall be in addition to all of Lender's rights
(and all of Guarantor's obligations) under any indemnity agreement executed and
delivered to Lender by Borrower and/or Guarantor or any other guarantor in
connection with the Loan, and payments by Guarantor under this Guaranty shall
not reduce any of Guarantor's obligations and liabilities under any such
indemnity agreement.Severability. Any provision of this Guaranty, or the
application thereof to any person or circumstance, which, for any reason, in
whole or in part, is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Guaranty
(or the remaining portions of such provision) or the application thereof to any
other person or circumstance, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision (or
portion thereof) or the application thereof to any person or circumstance in any
other jurisdiction.Entire Agreement; Amendments. This Guaranty contains the
entire agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral or written agreements or statements relating to such
subject matter, and none of the terms and provisions hereof may be waived,
amended or terminated except by a written instrument signed by the Person
against whom enforcement of the waiver, amendment or termination is
sought.Successors and Assigns. This Guaranty shall be binding upon and shall
inure to the benefit of Lender and Guarantor and their respective heirs,
personal representatives, successors and assigns. This Guaranty may be assigned
by Lender with respect to all or any portion of the obligations guaranteed
hereby, and when so assigned Guarantor shall be liable under this Guaranty to
the assignee(s) of the portion(s) of the obligations guaranteed hereby so
assigned without in any manner affecting the liability of Guarantor hereunder to
Lender with respect to any portion of the obligations guaranteed hereby retained
by Lender.WAIVER OF TRIAL BY JURY. GUARANTOR, AND BY ITS ACCEPTANCE HEREOF,
LENDER, EACH HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY
SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR
ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR
AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. GUARANTOR
AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.ADDITIONAL WAIVERS IN THE EVENT
OF ENFORCEMENT. GUARANTOR HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVES, IN
CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY OR ON BEHALF OF LENDER
ON THIS GUARANTY, ANY AND EVERY RIGHT GUARANTOR MAY HAVE TO (I) INJUNCTIVE
RELIEF, (II) INTERPOSE ANY COUNTERCLAIM THEREIN (OTHER THAN COMPULSORY
COUNTERCLAIMS), AND (III) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE
SUIT, ACTION OR PROCEEDING. NOTHING HEREIN CONTAINED SHALL PREVENT OR PROHIBIT
GUARANTOR FROM INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST LENDER WITH
RESPECT TO ANY ASSERTED CLAIM.Governing Law; Submission To Jurisdiction. This
Guaranty and the rights and obligations of the parties hereunder shall in all
respects be governed by, and construed and enforced in accordance with, the laws
of the State of New York (without giving effect to New York's principles of
conflicts of law other than Section 5-1401 of the New York General Obligations
Law). Guarantor hereby irrevocably submits to the non-exclusive jurisdiction of
the Courts of New York State or the United States District Court for the Eastern
District of New York over any suit, action or proceeding arising out of or
relating to this Guaranty, and Guarantor hereby agrees and consents that, in
addition to any methods of service of process provided for under applicable law,
all service of process in any such suit, action or proceeding in any of the
Courts of New York State or the United States District Court for the Eastern
District of New York may be made by certified or registered mail, return receipt
requested, directed to Guarantor at the address indicated below, and service so
made shall be complete five (5) days after the same shall have been so
mailed.Paragraph Headings. Any paragraph headings and captions in this Guaranty
are for convenience only and shall not affect the interpretation or construction
hereof.Liability Unaffected by Release. Subject only to written notice to
Guarantor, any other Person liable upon or in respect of any obligation hereby
guaranteed, may be released without affecting the liability of Guarantor
hereunder.Joint and Several Obligations. If more than one Person comprises
Guarantor, then each such Person's obligations and liability under this Guaranty
shall be joint and several.Notices. Notices shall be given in the manner
provided in the Loan and Security Agreement and with respect to Guarantor at the
address set forth on the signature page hereto. Guarantor acknowledges reviewing
the notice provision contained in the Loan and Security Agreement and accepts
the provisions thereof.Additional Indebtedness. Without the prior written
consent of Lender, so long as any Indebtedness is outstanding, Guarantor shall
not incur any direct or indirect indebtedness for borrowed money other than
(i) indebtedness to Lender, and (iii) unsecured trade indebtedness incurred in
the ordinary course of business. Guarantor represents that no portion of the
collateral pledged to Lender under the Loan Documents is pledged to any other
Person (other than with respect to the SBA Loans to the SBA).Counterparts. This
Guaranty may be executed in any number of counterparts, each of which shall be
an original and all of which shall constitute together but one and the same
agreement.

(page intentionally ends here)

IN WITNESS WHEREOF

, Guarantor has caused this Guaranty to be duly executed and delivered by its
duly authorized official as of the date first above stated.



NEWTEK BUSINESS SERVICES INC.

By: /s/ Name: Barry SloaneTitle: Chairman and Chief Executive Officer

Address: 1440 Broadway, 17th Floor,

New York, NY 10018

PAGE

PAGE 9

Exhibit 10.18.2

PAGE 1



 

 

 